*835OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
En consultación, el tribunal llegó a la decisión que an-tecede. El Juez Asociado Sr. Hutchison después propuso que se señalara el certiorari para el.lunes 17 de agosto, con lo que estuvo conforme el que suscribe. El Juez Asociado Sr. Aldrey creyó que el tribunal no tenía la facultad de oír nada que no fuera incluido en la convocatoria del Goberna-dor, y el Juez Asociado Sr. Hutchison no estuvo dispuesto a señalar el caso ante una corte dividida. Disiento por no haber el tribunal señalado el caso para una fecha próxima. La vista de este recurso de certiorari fué señalada para el 16 de noviembre de 1931, toda vez que no podía tenerse for-malmente ante la corte el “return” antes de que el tribunal cerrara sus sesiones. Bajo una convocatoria especial del Gobernador, fuimos reunidos para considerar ciertas mo-ciones de los demandantes. Si bien esta convocatoria se li-mitó a la consideración de dichas mociones, ella creó un tér-mino de este tribunal en que estamos autorizados para con-siderar, conforme entiendo la ley, cualquier caso ya some-tido a él. People ex rel S. L. & T. Co. v. Supreme Court, 220 N.Y. 487, 116 N.E. 384; Matter of Reynolds v. Crapsey, 241 N. Y. 389; Saranac Land & Timber Co. v. Roberts, 227 N. Y. 188, 125 N.E. 102; 15 C.J. 891. Véase, además, Caldwell v. State, 84 So. 272. Esto es cierto en lo que se refiere al cer-tiorari pendiente.
El caso fué señalado para noviembre, pero el “return” de la Corte de Distrito de San Juan ya ha sido radicado. Por tanto, a mi juicio, estamos facultados para anular el se-ñalamiento anterior del caso y a celebrar una vista rápida. En un procedimiento de certiorari en que todos los documen-tos están ante nos, me parece, asumiendo la autoridad, que la corte en un asunto muy importante de esta índole debe proceder a una vista.
Todas las cuestiones aquí envueltas podrían entonces ser resueltas por la corte tal como está actualmente constituida, y soy de opinión que hemos debido proceder a señalar el caso.